 Case 2:19-cv-11317-TGB-EAS ECF No. 1 filed 05/06/19   PageID.1   Page 1 of 6




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

JANET KING,                       )
                                  )     Case No. 2:19-cv-11317
                 Plaintiff,       )
                                  )     Hon.
     v.                           )
                                  )     Wayne County Case No. 19-004718-NI
MICHAEL CLUBB,                    )
AIM LEASING COMPANY, and          )
AIM INTEGRATED LOGISTICS,         )
INC.                              )
                                  )
                 Defendants.      )


                DEFENDANTS’ NOTICE OF REMOVAL

TO: Clerk of the Court
    United States District Court
    Eastern District of Michigan

     Defendants Michael Clubb, (“Clubb”), AIM Leasing Company

(“AIM Leasing”) and AIM Integrated Logistics, Inc. (“AIM Integrated”),

by counsel and pursuant to 28 U.S.C. §§ 1441 and 1446, respectfully

provide their Notice of Removal of this action from Wayne County Circuit

Court (Michigan), to the United States District Court for the Eastern

District of Michigan, and, in support, state as follows:

     1.    Plaintiff Janet King filed her Complaint in this action in the

Wayne County Circuit Court on April 2, 2019, alleging damages as a
 Case 2:19-cv-11317-TGB-EAS ECF No. 1 filed 05/06/19   PageID.2   Page 2 of 6




result of an alleged motor vehicle accident. Defendants were served with

the Complaint on April 23, 2019. The case is docketed there as Cause

No.19-004718-NI. True and accurate copies of all pleadings filed in the

Wayne County Circuit Court in this matter are attached hereto as

Exhibit 1.

     2.      Plaintiff is a citizen and resident of Wayne County, Michigan.

     3.      Defendant Clubb is a citizen and resident of Boone County,

Kentucky.

     4.      Defendant AIM Leasing is an Ohio corporation with its

principal place of business located in Ohio. Therefore, pursuant to 28

U.S.C. § 1332(c)(1), AIM Leasing is deemed to be a citizen of Ohio.

     5.      Defendant AIM Integrated is an Ohio corporation with its

principal place of business located in Ohio. Therefore, pursuant to 28

U.S.C. § 1332(c)(1), AIM Leasing is deemed to be a citizen of Ohio.

     6.      In the Complaint, Plaintiff seeks damages “for whatever

amount in excess of $25,000.00 she is found to be entitled”, but further

allegations suggest, more likely than not, Plaintiff is seeking much more

than $75,000.00. Specifically, in paragraph 11 of the Complaint, Plaintiff

states that she has suffered and will continue to experience “for an


                                     2
 Case 2:19-cv-11317-TGB-EAS ECF No. 1 filed 05/06/19   PageID.3   Page 3 of 6




indefinite time into the future, severe and excruciating pain and

suffering, humiliation and embarrassment, loss of earnings, and loss of

her enjoyments of life” due to her injuries, of which “constitute a serious

impairment of body function and/or serious, permanent disfigurement.”

     7.    Based on the allegations of pain and suffering, loss of

earnings, impairment of body function and/or serious, permanent

disfigurement, Defendants believe, in good faith, that Plaintiff is

claiming an amount in controversy in excess of $75,000, exclusive of

interest and costs.

     8.    Where there is complete diversity of citizenship between the

parties and the amount in controversy is in excess of $75,000.00, there is

subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a).

     9.    This matter is removable pursuant to 28 U.S.C. § 1441(b)

where there is complete diversity of citizenship between the parties.

     10.   That pursuant to 28 U.S.C. § 1446 filed herewith and by

reference made a part hereof is a true and correct copy of all process,

pleadings and orders served upon Defendants in this action.




                                     3
 Case 2:19-cv-11317-TGB-EAS ECF No. 1 filed 05/06/19   PageID.4   Page 4 of 6




     11.   This Notice of Removal is being filed within thirty (30) days

of Defendants’ first notice of suit, and within one (1) year of

commencement of the state court action.

     12.   Accordingly, pursuant to 28 U.S.C. § 1332(a)(1), this Court

has original jurisdiction of this action because the amount in controversy

is in excess of the sum of $75,000.00, exclusive of interest and costs, and

the parties are citizens of different states. Therefore, removal is

appropriate under 28 U.S.C. § 1441(b).

     13.   Venue is proper in this district because Plaintiff filed her

original state court action in Wayne County, Michigan.

     14.   True and accurate copies of the Notice of Removal with

accompanying exhibits will be promptly filed with the Clerk of the Wayne

County Circuit Court and also served upon all counsel of record in the

Wayne County case.

     15.   By filing this Notice of Removal, Defendants do not waive any

defenses available to them.

     WHEREFORE,         Defendants,      Michael   Clubb,    AIM     Leasing

Company, and AIM Integrated Logistics, LLC, by counsel, hereby

respectfully provide notice that this action is removable to this Court


                                     4
 Case 2:19-cv-11317-TGB-EAS ECF No. 1 filed 05/06/19   PageID.5   Page 5 of 6




from the Wayne County Circuit Court, Michigan, pursuant to 28 U.S.C.

§§ 1441 and 1446, seek its removal to this Court, and for any and all other

necessary and property relief in the premises. Defendants further pray

that there be no further proceedings in this action in the Wayne County

Circuit Court, Michigan.

Dated: May 6, 2019                Respectfully submitted,


                                  /s/Andrew F. Marquis
                                  Andrew F. Marquis (P82641)
                                  Scopelitis Garvin Light
                                  Hanson & Feary, P.C.
                                  535 Griswold St. Ste. 1818
                                  Detroit, MI 48226
                                  (313) 237-7400
                                  (313) 963-7425 fax
                                  amarquis@scopelitis.com

                                  Attorney for Defendants,
                                  Michael Clubb, AIM Leasing,
                                  and AIM Integrated Logistics, Inc




                                     5
  Case 2:19-cv-11317-TGB-EAS ECF No. 1 filed 05/06/19   PageID.6   Page 6 of 6




                       CERTIFICATE OF SERVICE

         I hereby certify that on May 6, 2019 I electronically filed the

NOTICE OF REMOVAL (along with a copy of the Complaint and Notice

of Filing Notice of Removal), with the Clerk of the Court using the E-

Filing system, and via e-mail and First Class Mail upon:

                         Marc J. Mendelson, Esq.
                         Eric M. Simpson, Esq.
                         Lewis A. Melfi, Esq.
                         Mike Morse Law Firm
                         24901 Northwestern Highway, Ste. 700
                         Southfield, Michigan 48075

         In addition, I hereby certify that I have e-filed using the Court’s

MiFile filing system the same Notice of Filing Notice of Removal and

Notice of Removal to the Wayne County Circuit Court (3rd Circuit).

Dated: May 6, 2019                  Respectfully submitted,

                                    /s/Andrew F. Marquis
                                    Andrew F. Marquis (P82641)
                                    Scopelitis Garvin Light
                                    Hanson & Feary, P.C.
                                    535 Griswold St. Ste. 1818
                                    Detroit, MI 48226
                                    (313) 237-7400
                                    (313) 963-7425 fax
                                    amarquis@scopelitis.com
                                    Attorney for Defendants,
                                    Michael Clubb, AIM Leasing,
                                    and AIM Integrated Logistics, Inc.
4852-0152-4885, v. 1



                                       6
